PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/709,739
Filing Date: 20 Sep 2017
Appellant(s): Pepka et al.



__________________

For Appellant


EXAMINER’S ANSWER





8/17/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/2/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 4, 11, 13, 17, 19, 20, 22, 23 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krahn (5,351,028) in view of Hiligsmann (2002/0008513) in view of Boeve (2010/0033175). 
Claims 2, 8, 10 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krahn in view of Hilligsmann in view of Boeve in further view of Foletto (2010/0188078).
Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krahn in view of Hilligsmann in view of Boeve in further view of Honkura (2006/0038561).
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krahn in view of Hilligsmann in view of Boeve in further view of Ishizaki (2002/0097639).
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krahn in view of Hilligsmann in view of Boeve in further view of Bozovic (2009/0137398).
Claims 12, 15, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krahn in view of Hilligsmann in view of Boeve in further view of Zon (2008/0258722).
Claims 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krahn in view of Hilligsmann in view of Boeve in further view of Bootle (2011/0050220).




NEW GROUNDS OF REJECTION
No new grounds of rejection are applied.
WITHDRAWN REJECTIONS
No grounds of rejection are withdrawn.
(2) Response to Argument
On page 5 Appellants argue:
The Examiner states that “Applicant argues Boeve cannot be combined with Krahn.” What Applicant actually argues, as stated in page 13 of the previously submitted response, is that “Applicant submits that Boeve does not teach the claimed coil.” 
On page 5 of the present Office Action, the Examiner asserts that “It would have been obvious to one of ordinary skill in the art at the time of the effectively filling] date to modify the magnetic sensor of Krahn in view of Hilligsmann to include the die construction of Boeve in order to decrease both size of the sensor and cost of the sensor as suggested by Boeve (see [0035]). 
With regard to Boeve, the entire point of the particular die construction is to provide the disclosed flipping and compensation coils, which are not compatible with Krahn or Hiligsmann. One skilled in the art has no supportable rationale to look at Krahn and Hiligsman and find any use whatsoever for a flipping or compensation coil in Boeve.

This argument is not persuasive. Appellant’s arguments attacking the combination of a flipping or compensation coil are not relevant to the proposed combination used for the current rejection because the proposed combination teaches the coil as explicitly taught by primary reference Krahn. The only limitation explicitly lacking from Krahn in view of Hilligsmann is the integration of these elements. Krahn Fig 1 shows the coil (where 12 may be a coil See Col 2 lines 60-63) and the die (element 20) intended to be part of the same structure (element 22) but does not explicitly teach that these elements are integrated. The only additional teachings required from Boeve are that elements of the same sensing apparatus were well known in the art to be integrated. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Appellant’s specific arguments against the flipping and compensation coils of Boeve is not relevant to the proposed combination.

On page 6 Appellant argues:
Hiligsmann discloses a die. There is no reason for one reading and understanding Hiligsmann to look at the die structure of Boeve since the whole point of Boeve is to provide flipping and compensation coils in a particular die structure. The Examiner is simply using Applicant’s disclosure as a roadmap to identify claim features.


This argument is not persuasive. Examiner does not agree that “the whole point” of Boeve is to provide flipping and compensation coils. Boeve includes many teachings including integrating elements into a single structure. This teaching is used to show it was well known in the art and obvious to integrate different elements of the same sensing apparatus. This obvious and well known modification is further supported by MPEP 2144.04 V:
B.Making Integral  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")

This shows integration of elements taught as separate being combined to a single unit would have been an obvious engineering choice. Applied to the current rejection, Boeve shows an example of this obvious engineering choice to integrate elements being well known before the effectively filing date. 



Applicant submits that the flipping/compensation coil in Boeve will not work in the proximity sensor of Krantz and will destroy the principle of operation of Krantz. For example, the flipping coil of Boeve will invert the sensing characteristic of Krantz rendering it inoperable.

This argument is not persuasive. Again as argued above, the proposed combination does not include the flipping/compensation coils or their function but merely the integration of elements in the same apparatus. Examiner maintains that the integrating shown to be well known by Boeve applied to the coil and die of Krantz in view of Hilligsman would not destroy its principle of operation or render it inoperable. 

On page 10 Appellant argues:
FIG. 5 in Foletto simply shows magnetic field strength versus air gap for a magnetic field sensor with and without a magnetic flux concentrator in the presence of magnetic field from a ring magnet.
Applicant submits that FIG. 5 of Foletto cannot reasonably be construed as teaching or suggesting that a sensor is “configured to use less power for closer airgaps and more power for larger airgaps,” as claimed.

This argument is not persuasive. The teachings of Foletto demonstrate the principle that the strength of magnetic fields decreases with increased distance from the source. Fig. 5 of Foletto shows that when the airgap between a magnetic field sensor and magnetic field source is increased, the strength of the magnetic field at the sensor decreases. This increase directly results in an increased power required for the magnetic field generator to produce the same magnetic field strength at the increased distance. As combined in the rejection, one of ordinary skill using the correct power based on the distance of the magnetic field source and magnetic field sensor would have been motivated by the desire to save power by utilizing only the necessary power for the specified distance. 


For the above reasons, it is believed that the rejections should be sustained.

/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
Conferees:
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867                                                                                                                                                                                                        
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.